                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                         AT GREENEVILLE

      UNITED STATES OF AMERICA                                 )
                                                               )
      v.                                                       )               No. 2:16-CR-083
                                                               )
      JEFF LEACH                                               )


                                      MEMORANDUM AND ORDER

              Now before the Court is the defendant’s “Emergency Motion to Reduce Sentence

      Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) Compassionate Release, FIRST STEP Act, and

      CARES Act, as Well as Appointment of Counsel.” [Doc. 294].1 The United States has

      responded in opposition to the motion [docs. 296, 300], and the defendant has not filed a

      reply within the time allowed by this Court’s Local Rules. For the reasons that follow, the

      motion will be denied.2

                                            I.      BACKGROUND

              In May 2018, this Court sentenced the defendant to a 168-month term of

      imprisonment for conspiring to distribute methamphetamine. The defendant is presently

      housed at FCI Loretto with a projected release date of July 17, 2028. See Bureau of Prisons,

      https://www.bop.gov/inmateloc/ (last visited Apr. 30, 2021).                        He now moves for

      compassionate release, citing the COVID-19 pandemic, “obesity and other medical

      conditions.”


  1
      The motion is filed pro se but was “[p]repared by paralegal.” [Doc. 294, p. 8-9].
  2
   The defendant’s separate motion under 28 U.S.C. § 2255 [Case No. 2:19-cv-077, doc. 1] remains pending
  before the Court.


Case 2:16-cr-00083-RLJ-MCLC Document 301 Filed 05/06/21 Page 1 of 7 PageID #: 1502
                               II. COMPASSIONATE RELEASE

          Section 3582(c)(1)(A)(i) of Title 18, United States Code, allows district courts to

  consider prisoner motions for sentence reduction upon a finding of “extraordinary and

  compelling reasons.” That statute, as amended by the First Step Act, provides in relevant

  part:

          [T]he court, upon motion of the Director of the Bureau of Prisons [“BOP”], or
          upon motion of the defendant after the defendant has fully exhausted all
          administrative rights to appeal a failure of the Bureau of Prisons to bring a
          motion on the defendant’s behalf or the lapse of 30 days from the receipt of
          such a request by the warden of the defendant’s facility, whichever is earlier,
          may reduce the term of imprisonment (and may impose a term of probation or
          supervised release with or without conditions that does not exceed the unserved
          portion of the original term of imprisonment), after considering the factors set
          forth in section 3553(a) to the extent that they are applicable, if it finds that—

             (i) extraordinary and compelling reasons warrant such a reduction ... and
             that such a reduction is consistent with applicable policy statements issued
             by the Sentencing Commission....

   18 U.S.C. § 3582(c)(1)(A)(i). Prior to the First Step Act, a motion for compassionate

   release could only be brought by the BOP Director, not a defendant.          See 18 U.S.C. §

   3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant

   to file a motion for compassionate release after first asking the BOP to file such a motion

   on his behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020).

          The United States Sentencing Commission has promulgated a policy statement

   regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

   the accompanying application notes. District courts in this circuit previously turned to

   U.S.S.G. § 1B1.13 to provide guidance on the “extraordinary and compelling reasons” that

   could warrant a sentence reduction but are no longer to do so, at least as to compassionate

                                                 2

Case 2:16-cr-00083-RLJ-MCLC Document 301 Filed 05/06/21 Page 2 of 7 PageID #: 1503
      release motions filed by defendants (rather than by the BOP). See United States v. Jones,

      980 F.3d 1098, 1108 (6th Cir. 2020) (“[H]olding” that guideline 1B1.13 “is not an

      ‘applicable’ policy statement when an imprisoned person files a motion for compassionate

      release.”); accord United States v. Elias, 984 F.3d 516 (6th Cir. 2021). 3

            In Jones, the Sixth Circuit instructed that “[d]istrict courts should [still] consider all

      relevant § 3553(a) factors before rendering a compassionate release decision.” 980 F.3d at

      1114. Subsequently, in Elias, the appellate court “clarified” that “district courts may deny

      compassionate-release motions when any of the three prerequisites listed in §

      3582(c)(1)(A) is lacking and do not need to address the others.” 984 F.3d at 519.

          A. Exhaustion

              The defendant has previously submitted a compassionate release request to the BOP,

      and more than 30 days have passed since that request was received by the warden. [Doc.

      294, Ex. 1]. The Court thus has authority under § 3582(c)(1)(A) to address the instant

      motion. See Alam, 960 F.3d at 832.

          B. Merits

              Movants bear a threshold burden of demonstrating the existence of extraordinary

      and compelling reasons for compassionate release. In support of his request the instant

      defendant cites the COVID-19 pandemic. He also argues that he suffers from “obesity and

      other medical conditions.”

            At the defendant’s correctional institution, there are currently 14 inmates and one

      staff positive for COVID-19, with 679 inmates and 65 staff having recovered, and no


  3
      The parties in this case have not addressed any other guideline policy statement.
                                                          3

Case 2:16-cr-00083-RLJ-MCLC Document 301 Filed 05/06/21 Page 3 of 7 PageID #: 1504
      deaths. See Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited Apr. 30,

      2021). These numbers are not insignificant, but the Court simultaneously notes that outside

      the prison setting our nation faces an ongoing crisis in terms of COVID diagnoses, variants,

      hospitalizations, and deaths.         Further, the COVID-19 pandemic cannot alone justify

      compassionate release. See, e.g., United States v. Shah, No. 16-20457, 2020 WL 1934930,

      at *2 (E.D. Mich. April 22, 2020) (“[S]peculation as to whether COVID-19 will spread

      through Defendant’s detention facility . . . , whether Defendant will contract COVID-19,

      and whether he will develop serious complications, does not justify the extreme remedy of

      compassionate release.”); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

      (“[T]he mere existence of COVID-19 in society and the possibility that it may spread to a

      particular prison alone cannot independently justify compassionate release[.]”).

             Additionally, the BOP’s vaccination efforts are underway, with 128 staff and 351

      inmates having been fully vaccinated at the defendant’s prison. See Bureau of Prisons,

      https://www.bop.gov/coronavirus/ (last visited Apr. 30, 2021). In fact, the defendant

      himself has been fully vaccinated. [Doc. 296, ex. 1].

             As mentioned, the defendant also purports to suffers from “obesity and other medical

      conditions.” 4 Obese persons [body mass index (“BMI”) of at least 30] and overweight

      persons (BMI greater than 25 but less than 30) “can” be more likely to become severely ill

      from      COVID-19.             See      People       with     Certain      Medical   Conditions,

      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical

      -conditions.html (last visited Apr. 30, 2021). The higher the BMI, the greater the risk. Id.


  4
      He has not, however, identified or documented those “other medical conditions.”
                                                        4

Case 2:16-cr-00083-RLJ-MCLC Document 301 Filed 05/06/21 Page 4 of 7 PageID #: 1505
            No evidence before the Court confirms that the defendant is presently overweight or

      obese. He has submitted no medical documentation. BOP medical records provided by

      the United States make no mention of the defendant’s height or weight. [Doc. 300]. At

      the time of his Presentence Investigation Report (“PSR”) approximately three years ago,

      the defendant was 67 inches tall and weighed 180 pounds. [Doc. 247, ¶ 55]. Those

      numbers     convert    to    a   BMI      of     28.2.        See    Adult     BMI      Calculator,

      https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi

      _calculator.html (last visited Apr. 30, 2021).

            Therefore, three years ago, the defendant was moderately overweight. The Court

      observes that this condition was not sufficiently serious to prevent the defendant’s

      extensive participation in the instant methamphetamine distribution conspiracy. 5

            The BOP’s SENTRY Report shows that the defendant is categorized as Care Level

      2. “Care Level 2 inmates are stable outpatients who require clinician evaluations monthly

      to every 6 months. Their medical . . . conditions can be managed through routine, regularly

      scheduled appointments with clinicians for monitoring. Enhanced medical resources, such

      as consultation or evaluation by medical specialists, may be required from time to time.”

      See http://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf (last visited

      Apr. 30, 2021).




  5
   In addition to the significant quantity of drugs for which he was held responsible, the Base Offense Level
  component of the defendant’s advisory guideline range was increased for possession of firearms, and for
  maintaining a premises for the purpose of distributing a controlled substance, and for his managerial or
  supervisory role. [Doc. 247, ¶¶ 17-19, 21].
                                                      5

Case 2:16-cr-00083-RLJ-MCLC Document 301 Filed 05/06/21 Page 5 of 7 PageID #: 1506
         Having considered the medical record presented, the Court does not find

   extraordinary and compelling grounds for compassionate release in this case. There is no

   evidence that the defendant is currently overweight or obese. He has not identified or

   documented the “other medical conditions” from which he purportedly suffers. He is now

   fully vaccinated against COVID-19.         Because the defendant has not demonstrated

   extraordinary and compelling reasons for compassionate release, his motion will be denied

   for that reason alone. Elias, 984 F.3d at 519; see also BellSouth Telecomms., Inc. v. Farris,

   542 F.3d 499, 505 (6th Cir. 2008) (“[I]f it not necessary to decide more, it is necessary not

   to decide more ….”) (citation omitted).

                            III.   APPOINTMENT OF COUNSEL

         Turning to the defendant’s request for appointed counsel, there is no constitutional

   right to an attorney in post-conviction proceedings. See Pennsylvania v. Finley, 481 U.S.

   551, 555 (1987) (“[T]he right to appointed counsel extends to the first appeal of right, and

   no further.”); Foster v. United States, 345 F.2d 675, 676 (6th Cir. 1965) (holding that the

   constitutional right to counsel does not extend to collateral proceedings). A district court

   has discretion, under 18 U.S.C. § 3006A(a)(2), to appoint counsel when “the interests of

   justice so require.” In exercising that discretion, a court should consider several factors,

   including the nature of the case, whether the issues are legally or factually complex, and

   the litigant’s ability to present the claims for relief to the court. See Lavado v. Keohane,

   992 F.2d 601, 605 (6th Cir. 1993).

         The compassionate release arguments presented to the Court in this case are

   straightforward and familiar, not beyond the capability of an ordinary pro se litigant.

                                                6

Case 2:16-cr-00083-RLJ-MCLC Document 301 Filed 05/06/21 Page 6 of 7 PageID #: 1507
   Moreover, pursuant to this court’s Standing Order SO-19-04, Federal Defender Services of

   Eastern Tennessee (“FDSET”) has already been appointed to represent all defendants who

   file a pro se § 3582(c)(1)(A) motion.

                                    IV.    CONCLUSION

         As provided herein, the defendant’s motion for compassionate release and for the

   appointment of counsel [doc. 294] is DENIED.

               IT IS SO ORDERED.

                                                        ENTER:



                                                                s/ Leon Jordan
                                                          United States District Judge




                                             7

Case 2:16-cr-00083-RLJ-MCLC Document 301 Filed 05/06/21 Page 7 of 7 PageID #: 1508
